EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron J. Morrow on 21 September 2021.

The application has been amended as follows: 

Claim 9 is amended to depend from claim 8 instead of claim 1.

In claim 10 on line 14, replace “user-recipient-for”
	with — user-recipient for —.

In claim 12 on line 14, replace “user-recipient-for”
	with — user-recipient for —.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 10 and 12 properly incorporated subject matter indicated allowable in the previous Office action for the reasons given there.
Independent claim 1 has only been amended for clarity. The Office previously argued that Mori showed its guide direction being horizontally angled away from the module direction as shown in figs. 3 vertical plane, which the Office sees is true, and which, on further review as explained below, is relevant for the prior art analysis.
If the Office understands its previous reasoning correctly, it is that the Office misunderstood the limitation as only requiring some horizontal component to the guide direction that would take it away from the module direction (understood as the space that the module moves in) or position (hence why the Office mentioned a “position” in the claim 1 commentary), such that any horizontal angle (as opposed to a purely vertical direction) that extends beyond the module movement area would qualify as “horizontally angled away.” Reviewing the disclosure’s definition passage more closely, the Office sees that the limitation demands that there be a difference between the directions compared as defined by when their horizontal components are mapped onto a horizontal plane. Concordantly, this would require that the direction not be aligned in the same vertical plane. Therefore, given a proper understanding of the definition of the horizontal angle from the disclosure itself, Mori does indeed not show this feature, nor does the Office find that it would have been obvious to include this feature from any other prior art reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761